Citation Nr: 1236447	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for type 2 diabetes mellitus prior to September 25, 2007 and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974, from October 1975 to October 1979, and from March 1999 to January 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 (diabetes, TDIU) and May 2008 (right shoulder) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence including a medical evaluation board report and a disability decision made by the Social Security Administration (SSA) with waivers of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  He also submitted additional VA treatment records but did not provide a waiver of AOJ consideration for these records.  

In September 2009, the Veteran filed an untimely notice of disagreement with the disability ratings assigned for service-connected erectile dysfunction and gastroesophageal reflux disease by an August 2007 rating decision.  That same month the RO notified the Veteran that the notice of disagreement was untimely.  The RO also erroneously noted that to reopen the claims, the Veteran would need to submit new and material evidence.  In a VA Form 9 submitted in March 2010, the Veteran again tried to disagree with the disability ratings assigned for service-connected erectile dysfunction and gastroesophageal reflux disease.  The issues of entitlement to increased ratings for erectile dysfunction and gastroesophageal reflux disease have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

Initially, the Board notes that the claims file contains two different VA Forms 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in 2011.  The first was signed by the Veteran in February 2011 and names the Tennessee Department of Veterans Affairs as his representative.  The second was signed by the Veteran in March 2011 and names Disabled American Veterans (DAV) as his representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2012).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  Id. at (f)(1).  As the power of attorney in favor of DAV was signed by the Veteran most recently, the Board recognizes DAV as the Veteran's representative.  A representative from DAV represented the Veteran during his hearing before the undersigned.  

A December 2008 statement of the case indicates that the claim for a TDIU is on appeal from a May 2008 rating decision, and a February 2010 statement of the case indicates that the claim for a higher rating for diabetes is on appeal from a July 2009 rating decision.  However, service connection for type 2 diabetes mellitus was granted by a February 2008 rating decision, which also denied a claim for a TDIU.  The Veteran then submitted a March 2008 statement entitled "RE: NOTICE OF DISAGREEMENT".  In this statement, the Veteran noted that his diabetes had worsened.  He also argued that medications he was taking for his disabilities caused drowsiness and limited his ability to maintain alertness in a working environment, and that it seemed these side effects played no part in the evaluation of his case.  Importantly, the Veteran has argued that he warrants a TDIU because of the effects of his medications.  See Statement from Veteran dated October 29, 2007.  The Board finds the March 2008 statement to be a notice of disagreement with the denial of a TDIU and the initial disability ratings assigned for diabetes by the February 2008 rating decision.  See 38 C.F.R. § 20.201 (2011).  The Veteran subsequently perfected appeals as to these issues after the December 2008 and February 2010 statements of the case were issued.  As such, the AOJ should treat these claims as on appeal from the February 2008 rating decision.  The Board specifically notes that the AOJ should determine whether a higher rating is warranted for diabetes since the date of the grant of service connection for that disability.  

During the Veteran's hearing, he testified that he receives SSA disability benefits based at least in part on his service-connected disabilities.  Board Hearing Tr. at 16-17.  He also submitted an August 2009 SSA decision which awarded him disability benefits based on coronary artery disease and osteoarthritis.  While some of the evidence referenced in the SSA decision is of record, the documents pertaining to the SSA application have not been associated with the claims folder.  The possibility that SSA records could contain additional evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the claims must be remanded to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2012).

The Veteran retired from the military in January 2007.  VA outpatient treatment records include X-ray findings of right shoulder degenerative changes as early as March 2008.  However, in May 2008 the Veteran reported that he sought treatment at VA for right shoulder pain in December 2007.   The record of the December 2007 treatment is not in the file.  Given that arthritis is a disability generally presumed to be related to service if manifested to a compensable degree within one year after separation from service, a record of treatment for right shoulder pain 11 months after separation from service would be relevant to the claim for service connection for a right shoulder disability.  See 38 C.F.R. § 3.309(a) (2011).  As such, this treatment record should be obtained as should ongoing VA medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If service connection for a right shoulder disability cannot be granted on a presumptive basis, VA must still determine if the claim can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  When considering service-connection on a direct basis, the United States Court of Appeals for Veterans Claims (Court) has made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, service treatment records show right shoulder complaints during service.  For example, in a March 1974 report of medical history the Veteran endorsed having a painful or "trick" shoulder or elbow.  The physician's summary indicated that the Veteran injured his right shoulder 4 weeks ago while in the Army and the condition was improving.  Evaluation of the upper extremities in March 1974 was normal, although it was again noted that the Veteran had a right shoulder sprain a month ago that was healing.  In August 2002, the Veteran complained of right shoulder and arm pain.  On examination, he had decreased range of motion in the right arm and elbow.  This evidence establishes that an event or injury occurred during service that could lead to a right shoulder disability.  

As noted above, the current X-rays show right shoulder degenerative changes.  In addition, the Veteran testified that he has been having right shoulder pain and problems consistently since active duty.  Board Hearing Tr. at 7.  This indicates that the current right shoulder pain and degenerative changes may be associated with the Veteran's service.  As no medical opinion has been obtained there is insufficient competent medical evidence on file for VA to make a decision on the claim for service connection for a right shoulder disability.  Thus, VA's duty to provide a VA examination and obtain a medical opinion has been triggered.    See McLendon, 20 Vet. App. at 81.  

In a January 2012 letter, the Veteran indicated that there was a change in his medical condition in that his dosage of insulin had increased.  He submitted a VA treatment record verifying the increase in dosage.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected type 2 diabetes mellitus.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2012) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record; if a claim for increase, the claim shall be denied.  

A medical opinion has not been obtained with respect to the Veteran's claim of entitlement to TDIU.  In light of the evidence from SSA, the Board finds that a VA examination addressing whether the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities, is warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); see also 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the December 2007 record of VA treatment for right shoulder pain and any relevant treatment records (for any of the Veteran's service-connected disabilities) dating since July 2009 from the VA Medical Center in Memphis, Tennessee and its outpatient clinics.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  After the above has been accomplished to the extent possible, and only if there is no X-ray evidence of right shoulder arthritis in the year following the Veteran's retirement from the military, schedule the Veteran for a VA joints examination to determine the nature of any right shoulder disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right shoulder arose during service or is otherwise related to service, to include the shoulder complaints noted in March 1974 and August 2002.  A rationale for all opinions expressed should be provided.

4.  After the development requested in paragraphs (1) and (2) has been accomplished to the extent possible, schedule the Veteran for a VA diabetes mellitus examination to determine the current severity of his type 2 diabetes mellitus.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the symptomatology associated with the Veteran's diabetes, to include whether his diabetes requires insulin, oral hypoglycemic agents, restricted diet, regulation of activities, and whether there are episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider.  The frequency of hospitalizations or visits to a diabetic care provider required as a result of ketoacidosis or hypoglycemic reactions, if any, should be noted.  

5.  After the above has been accomplished to the extent possible, schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.  The social worker should comment on the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Specifically, the social worker should opine as to whether the Veteran, because of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  The claims folder (including any relevant documents from the Veteran's electronic claims file) should be made available to the social worker prior to the Social and Industrial Survey.  A rationale for the conclusions reached should be provided.  

6.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed (to specifically include all evidence added to the claims file since the last adjudication) and the claims adjudicated.  It is noted that the claim for a TDIU and the claim for higher initial ratings for diabetes are on appeal from a February 2008 rating decision and should be adjudicated accordingly.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



